Citation Nr: 0532637	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-06 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chronic sacroiliitis and degenerative changes at L-4 to L-5 
and L-5 to S-1, currently rated as 20 percent disabling.

2.  Entitlement to service connection for a chronic 
gynecological disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1998 
to November 1998.  She was administratively discharged during 
basic training for failure to meet medical procurement or 
retention standards.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 RO rating action that 
continued a 20 percent disability rating for service-
connected strain injury of the groin with chronic 
sacroiliitis and X-ray evidence of minimal spurring and 
slight degenerative disc changes at L4-L5 and L5-S1.  The 
same rating action denied service connection for a chronic 
gynecological condition to account for pelvic pain.

The appellant filed a timely Notice of Disagreement (NOD) in 
September 2001.  The RO provided the appellant with a 
Statement of the Case (SOC) in February 2002, and the 
appellant filed a substantive appeal via a VA Form 9 (Appeal 
to the Board of Veterans' Appeals) in April 2002.
 
The appellant's service representative appears to have 
submitted a claim for a TDIU that has not yet been developed 
or adjudicated by the Agency of Original Jurisdiction (see 
the July 2002 Written Brief Presentation and the October 2005 
Informal Hearing Presentation).  The issue of entitlement to 
a TDIU is hereby referred to the RO for appropriate 
development and initial adjudication.

The Board remanded the case for further development in 
September 2003.  As noted below, the required additional 
development was accomplished, and the RO provided the 
appellant with a Supplemental Statement of the Case (SSOC) 
before returning the file to the Board for appellate review.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The appellant is able to fully flex her lumbar spine, 
with mild pain on motion; this is indicative of no more than 
moderate overall limitation of motion.  

3.  Prior to September 23, 2002, the appellant had moderate 
intervertebral disk syndrome with recurrent attacks and no 
measurable limitation of motion.  

4.  Since September 23, 2002, there is no evidence of 
separately ratable neurological manifestations of the 
service-connected lumbar spine disorder.  

5.  Since September 23, 2002, there is no evidence that the 
appellant had any qualifying incapacitating episodes due to 
her spinal disorder during the previous twelve months.

6.  While the appellant has asserted experiencing back pain, 
and back pain has been objectively noted, a physician has 
opined that the appellant's back pain does not result in any 
functional impairment; there is no contrary medical evidence 
or opinion.

7.  There is no competent evidence that the appellant has a 
gynecological disability on which service connection can be 
based.

8.  The appellant's pelvic disorder has been competently 
diagnosed as a sacroiliac condition rather than a 
gynecological condition, and she has been granted service 
connection for the sacroiliac condition. 





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for chronic sacroiliitis and degenerative changes at L-4 to 
L-5 and L-5 to S-1 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.40,  4.45, 4.49,  4.71, 4.71a, Diagnostic 
Codes 5292 and 5294-5295 (as in effect prior to September 26, 
2003); and 5293 (as in effect since September 23, 2002, and 
then renumbered as Diagnostic Code 5243, effective September 
26, 2003); and Diagnostic Codes 5235-5243 (as in effect since 
September 26, 2003).  

2.  The criteria for service connection for chronic 
gynecological disability are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on each claim herein decided 
has been accomplished.

The SOC in February 2002 and the SSOC in May 2005 notified 
the appellant of the legal criteria governing the claim, the 
evidence that had been considered in connection with the 
appeal up to that point, and the bases for the denial of the 
claims.  After each, the appellant was given the opportunity 
to respond.  Letters to the appellant from the Appeals 
Management Center (AMC) in January 2004 and October 2004 also 
discussed the information needed to substantiate the claims 
and listed the information currently on file.  Accordingly, 
the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support the 
claim.  

The RO's notice letter in May 2001 cited the VCAA and the 
duty on VA to assist in developing evidence.  The AMC's 
notice letter in January 2004 cited VA's duty to assist, 
listed the evidence currently of record, discussed the 
evidence required, listed the actions that VA would take in 
the future, and asked the appellant to identify any medical 
providers potentially having relevant records.   The 
subsequent letter of October 2004 asked the appellant to 
provide VA with any evidence in her possession that pertains 
to her claim.  The Board finds that these letters meet the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content-of-notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the July 2001 rating action on appeal.  
However, the Board finds that the lack of full, pre-
adjudication notice in this appeal does not, in any way, 
prejudice the veteran.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, the 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that her claims 
were fully developed and re-adjudicated after notice was 
provided.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with any of the matters 
herein decided.  As indicated below, the RO has obtained the 
veteran's complete service medical records (SMRs) and 
treatment records from the Columbia VA Medical Center (VAMC); 
the appellant has identified no other medical providers who 
may have relevant records for development.  The Board 
remanded the case in September 2003 to ensure that the 
appellant received the full benefit of VCAA notice and 
assistance.  The appellant has been afforded several VA 
medical examinations in order to determine the etiology and 
severity of her claimed disabilities.  The appellant was 
advised of her right to a hearing before the RO and/or before 
the Board but did not request a hearing.  Significantly, 
there is no indication of any existing, pertinent evidence 
that needs to be obtained by VA in connection with the claims 
under appeal.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims herein decided.

II.  Factual Background

The appellant's service medical records do not show that she 
had a pelvic examination prior to enlistment (Report of 
Medical Examination dated May 1998 stated that the pelvic 
examination was deferred but showed the genitourinary system 
and spine as "normal").  The May 1998 Report of Medical 
Examination stated that the appellant was not qualified for 
military service due to hearing loss, but she entered service 
nonetheless in September 1998.  In November 1998 during basic 
training she complained of pubic pain, back pain, and foot 
pain.  The clinical impression was groin strain (adductor 
tendons noted as tender to pressure) and bilateral pes cavus.  
She was subsequently discharged from service out of basic 
training for failure to meet medical procurement standards 
(specifically, preexisting bilateral pes cavus that 
interfered with basic training activities, found to be not 
permanently aggravated by service).  There was no formal 
diagnosis of any back disorder or gynecological disorder 
during her brief military service.

The appellant submitted a claim for service connection for 
"pelvic injury" in December 1998.  She had a VA general 
medical examination in January 1998 during which she reported 
pelvic pain, with onset in service and continuing to the 
present.  The examiner performed a pelvic examination, but 
the examiner was unable to arrive at any diagnosis other than 
"pelvic pain" and recommended an orthopedic follow-up.

The appellant had a VA orthopedic examination in April 1999 
during which she again reported right-side pelvic pain.  The 
examiner's impression was right-sided sacroiliitis.

The RO issued a rating decision in May 1999 that granted 
service connection for strain injury to the groin, with 
chronic sacroiliitis, with an initial rating of 10 percent.  
The same rating decision denied service connection for 
chronic gynecological condition to account for the pelvic 
pain.

The appellant had a VA X-ray of the lumbar spine in May 1999 
that showed a normal lumbar spine.  However, a concurrent 
magnetic resonance image (MRI) scan of the lumbar spine 
showed disc dessication at L5-S1 suggestive of disc 
degeneration, as well as very slight disc bulge with 
flattening at L4-L5.  A concurrent MRI of the pelvis revealed 
a minimally prominent uterus with suggestion of slight 
endometrial fluid and possible ovarian cysts.  

Based on the MRI results above, the RO issued a rating 
decision in July 1999 that recharacterized the service-
connected disability as "strain injury to the groin area 
with chronic sacroiliitis and X-ray evidence of minimal 
spurring and slight degenerative changes, L4-5 and L5-S1."  
The same rating decision increased the initial rating for the 
service-connected disability to 20 percent and again denied 
service connection for chronic gynecological disability to 
account for pelvic pain.  The appellant was notified of the 
rating decision and did not appeal.

The appellant submitted a request for increased rating in 
September 2000, asserting that her condition had become worse 
and that she was in constant pain.  She had a VA spinal 
examination in October 2000 during which she reported in-
service onset of right hip pain that subsequently became 
chronic.  The appellant reported that she currently had no 
real back pain, and that the problem was mainly around the 
hip and the buttocks.  On physical examination, the appellant 
had full range of motion of the hip and lumbosacral spine, 
with no limitation of motion.  There was significant 
tenderness to palpation on the right side of the sacroiliac 
joint, and there was some tenderness with resisted abductors 
on the right hip.  The examiner's impression was that the 
appellant's entire problem was weak abductors on the right 
side. Concurrent X-ray of the hip showed no significant 
arthritic change, joint space narrowing, malignment, or 
fracture.

Outpatient treatment notes from Columbia VAMC show that the 
appellant complained in September 2000 of chronic back pain.  
In November 2000 she complained of low back pain unrelieved 
by pain medication, with right leg pain and numbness; the 
clinician noted pain with palpation of the lumbar spine and 
right sciatic notch, some paravertebral muscle spasm, pain in 
the lower back with flexion of the right hip, but full range 
of motion of the hips and knees bilaterally.  In December 
2000 the appellant complained of symmetrical low back pain 
extending to the right buttock and right foot, and the 
clinician observed rotational scoliosis in the thoracic 
region with convexity to the right and with diffuse 
paravertebral tenderness.  A VA X-ray of the thoracic spine 
in December 2000 showed signs of a very broadly based mild 
thoracic levoscoliosis.

A January 2001 outpatient treatment note from Columbia VA 
Medical Center (VAMC) shows that the appellant reported 
having had an abnormal pap smear in October 2000.  She was 
referred to the VA gynecology clinic, which noted that the 
previous pap smear had detected abnormal squamous cells; 
physical examination revealed nothing remarkable. 

VA X-ray of the thoracic spine in February 2001 showed 
degenerative disc disease at several levels, most severe at 
T7-8 down through T9-10 level.  The interpreter's impression 
was mild degenerative changes at the mid- to lower thoracic 
spine, but no evidence of significant spinal scoliosis.  

VA MRI of the lumbar spine in February 2001 was essentially 
unchanged from the MRI of February 1999.  Concurrent VA X-ray 
of the lumbar spine was negative.

The appellant reported to the VAMC in April 2001 with 
complaint of chronic back pain migrating to the middle and 
lower back.  The clinician's impression was scoliosis 
concavity to the right, myalgia to paraspinals secondary to 
scoliosis, T11-12 spina bifida, right sacroiliac instability, 
and L4-5 disc protrusion.  The appellant also reported to the 
VA urgent care clinic in April 2001 complaining of back pain; 
the clinician noted tenderness to palpation over the mid-
thoracic paravertebral area.  The clinical impression was 
chronic back pain.

The appellant reported to the VAMC in May 2001 complaining of 
pain in the abdomen.  An ultrasound of the abdominal aorta 
showed no evidence of an aneurysm or other abnormality.  

The RO issued a rating decision in July 2001 that continued 
the 20 percent rating for strain injury of the groin with 
chronic sacroiliitis, and that also affirmed the denial of 
service connection for chronic gynecological condition.  The 
appellant filed an NOD in September 2001.

A July 2001 VA gynecology clinic note shows that the 
appellant reported complaint of pelvic and abdominal pain 
during menses, with symptoms beginning six months previously.  
Physical examination revealed nothing remarkable.  

VA X-ray of the lumbosacral spine in May 2003 showed disc 
spaces well preserved and alignment satisfactory.

The appellant had a VA gynecological examination in June 
2003.  She reported no current gynecological complaints.  The 
examiner noted the appellant's medical history in detail.  
Physical examination revealed nothing remarkable; a 
genitourinary examination was not performed because the 
appellant denied any vaginal complaints whatsoever.  

The appellant had a VA examination of the spine in June 2003.  
The appellant reported that back pain and right hip pain 
began in service and continued to the present.  She described 
the pain as daily discomfort that impacted her daily 
activities.  She described the pain as aggravated by any type 
of lifting, bending, or stooping.  The appellant denied any 
lower extremity radiculopathy and denied any numbness or 
tingling in the lower extremities.  She reported that she 
currently worked and attended college.  She also reported 
pain in the right sacroiliac joint, although she denied any 
specific traumatic injury to either the spine or the 
sacroiliac.  On examination, there was some tenderness to 
palpation about the upper lumbar spine and right upper 
paraspinal area.  X-rays revealed well-preserved disc spaces 
at all levels without evidence of degenerative disc disease 
or lumbar spondylosis.  MRI revealed minimal annular bulging 
at the L4-5 level but not resulting in spinal stenosis; the 
rest of the spinal MRI was normal.  The examiner's assessment 
was chronic low back pain inexplicable by any lumbar spine 
pathology.  The appellant's reported right sacroiliac joint 
irritation, of unknown etiology, could be a factor.  The 
appellant had no real limitation of motion, being able to 
flex such that her hands were approximately 1 inch off the 
floor and able to extend to 20 degrees.  The appellant had 
some pain at the extremes of lateral flexion at about 20 
degrees, but there was no objective evidence of functional 
loss of range of motion due to pain.  There was no indication 
of functional loss due to excessive weakness, fatigability, 
or incoordination.  The appellant's disc disease was very 
mild and unlikely to be the root of her problems, and per 
review of the MRI and X-ray reports would not cause her to be 
out of work for more than a day or two at a time.

The appellant had a VA neurological examination in July 2003.  
The examiner tested the appellant's cranial nerves, upper 
extremities, mentation, and reflexes.  The examiner's 
impression was no evidence of lumbosacral nerve disease.  The 
examiner noted that according to MRI the herniated disc at 
L5-S1 had progressed somewhat, but still did not compress the 
nerves or the nerve roots at that point.

The VA examiner who had performed the spinal examination in 
June 2003 provided an addendum to his opinion in March 2005.  
The addendum states that the examiner reviewed the MRI report 
in its entirety but had no reason to amend his previous 
opinion that the appellant appeared to have simple chronic 
low back pain.  Given that there is some evidence of a small 
disc herniation, the pain is likely discogenic in origin.  
The MRI report gives no evidence of any type of radiculopathy 
or nerve root impingement.  

III.  Analysis

A.  Evaluation of Service-Connected Sacroiliitis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.
The veteran's entire history is reviewed when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disabilities of the spine are rated under 38 C.F.R. § 4.71a.  
As addressed in more detail below, the rating criteria for 
Diagnostic Code 5293 (IVDS) changed effective September 23, 
2002 , and the rating criteria for all diseases of the spine, 
including IVDS, changed effective September 26, 2003.  As 
there is no indication that the revised criteria are intended 
to have a retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of the revised criteria (see the Board's 
letter to the appellant in January 2003; see also the March 
2005 SSOC).  Hence, there is no due process bar to the Board 
also considering the claim in light of the former and revised 
applicable rating criteria.   

Prior to September 23, 2002, IVDS was rated under Diagnostic 
Code 5293 as follows:  Mild IVDS was rated as 10 percent 
disabling.  Moderate IVDS with recurring attacks was rated as 
20 percent disabling.  Severe IVDS, with recurring attacks 
and intermittent relief, was rated as 40 percent disabling.  
Pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc and 
little intermittent relief, was rated as 60 percent 
disabling. 

Under the former and revised criteria, the terms "mild," 
"moderate" and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  

Considering the pertinent evidence in light of the criteria 
of Diagnostic Code 5293 in effect prior to September 23, 
2002, the Board finds that the appellant's IVDS was best 
characterized as "moderate" rather than "severe" or 
"profound."  During the VA examination in October 2000 the 
appellant had pain in the hips and buttocks but no limitation 
of motion, and a VA MRI of the lumbosacral spine in February 
2001 showed "small disc protrusion" at L5-S1 and "minimal 
annular bulging" at L4-5, with no resulting spinal stenosis.  
This more nearly approximates the definition of moderate 
symptoms and a rating of 20 percent.   The evidence does not 
show that IVDS increased in severity to a level commensurate 
with either "severe" or profound" during the pendency of 
the appeal.  

Effective September 23, 2002, IVDS (still rated under 
Diagnostic Code 5293) was to be evaluated by one of two 
alternative methods.  First, the disability could be rated on 
the basis of the total duration of incapacitating episodes 
over the previous 12 months.  Alternatively, IVDS could be 
rated by combining under 38 C.F.R. § 4.25 separate 
evaluations for its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  For purposes of evaluation under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician, and "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2003).  

There is no evidence that the appellant has had any 
qualifying incapacitating episodes, so rating under that 
methodology is not available.  There also is no evidence of 
any separately ratable neurological manifestations of IVDS to 
be combined with the orthopedic manifestations, which are 
discussed below (Diagnostic Codes 5292 and 5295).     

Effective September 26, 2003, Diagnostic Code 5293 is 
eliminated and IVDS is rated under Diagnostic Code 5243.  
Diagnostic Code 5243 provides that IVDS is rated under the 
"incapacitating episode" methodology discussed above, or 
alternatively under the new General Rating Formula for 
Diseases and Injuries of the Spine.  There is no evidence of 
qualifying incapacitating episodes.  Evaluation under the 
General Rating Formula is discussed below.

Prior to September 26, 2003, sacroiliac injury and weakness 
(Diagnostic Code 5294) was rated as "lumbosacral strain" 
under Diagnostic Code 5295.  Under this diagnostic code, a 10 
percent evaluation is assigned when there is characteristic 
pain on motion.  A 20 percent evaluation is warranted when 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position.  A maximum 40 percent evaluation is warranted when 
there is listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, a marked limitation of forward 
bending in the standing position, a loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the foregoing with abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

Considering the pertinent evidence in light of the applicable 
criteria of Diagnostic Code 5294-5295 as in effect prior to 
September 26, 2003, the Board notes that at no time during 
the pendency of this appeal has there been listing of the 
whole spine to the opposite side,  positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint space, or any of the 
foregoing with abnormal mobility on forced motion.  Thus, 
there is no basis for a rating greater than 20 percent under 
this diagnostic code.  

Under the version of the rating schedule in effect prior to 
September 26, 2003, alternatively, the appellant's disability 
could be rated under Diagnostic Code 5292 (limitation of 
motion for the lumbar spine).  Under this diagnostic code, a 
10 percent evaluation is warranted for slight impairment, a 
20 percent evaluation for moderate impairment, and a 40 
percent evaluation for severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  As discussed above, the rating 
schedule does not define such terms as "slight," 
"moderate," or "severe."   

Considering the pertinent evidence in light of the criteria 
of Diagnostic Code 5292 as in effect prior to September 26, 
2003, the Board notes that the limitation of motion has never 
been more than moderate.  During the VA medical examination 
in October 2000 the appellant had full range of motion, and 
in the VA medical examination of June 2003 there was no 
observed limitation to range of motion of the spine (although 
there was some pain at the extremes of flexion this did not 
objectively result in a functional loss).  Accordingly, there 
is no basis for assignment of a rating greater than 20 
percent under this diagnostic code.  

Effective September 26, 2003, the previously discussed 
diagnostic codes 5294 (sacroiliac injury and weakness), 5295 
(lumbosacral strain), and 5292 (limitation of motion of the 
lumbar spine) were replaced by the General Rating Formula for 
Diseases and Injuries of the Spine, with rating criteria as 
follows.  A rating of 10 percent is awarded for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
for the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; muscle spasm or guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  A rating of 20 percent is awarded 
for forward motion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A rating 
of 40 percent is awarded for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A rating of 50 
percent is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine.  A rating of 100 percent is awarded for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2005).  Under the 
"new" rating schedule, normal range of motion of the 
thoracolumbar spine is as follows:  flexion to 90 degrees, 
extension to 30 degrees, lateral flexion 30 degrees 
bilaterally, and rotation 30 degrees bilaterally.  38 C.F.R. 
§ 4.71a, Plate V (2005).

On comparison of appellant's symptoms, as shown by the most 
recent medical examination of June 2003, with the schedular 
rating criteria detailed above, the Board finds that 
increased rating in excess of 20 percent is not warranted 
under the new criteria that came into effect in September 
2003 since the appellant's measured range of motion does not 
meet the schedular criteria for an increased rating of 40 
percent (forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine).  

The Board also points out that, Under Note (2) at revised 
Diagnostic Code 5283 and Note (1) at revised Diagnostic Code 
5235-5242, VA must determine whether assigning separate 
ratings under the orthopedic and neurological rating criteria 
are appropriate.  As noted above, however, in this case, 
there is no indication of a diagnosed neurological disorder, 
and no indication that any separately ratable neurological 
manifestation is associated with the service-connected 
disability.    

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a rating higher under any 
of the former or revised applicable rating criteria. 

As a final note, the Board points out that, regardless of 
whether the former or revised criteria is considered, when 
evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

In this case, the VA medical examiner in June 2003 stated 
that there was some pain at the extremes of flexion, but no 
objective weakness or excessive fatigability or 
incoordination, and the medical examiner was unable to 
determine any objective functional loss of range of motion 
due to pain.  The Board notes that the findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  In view of the opinion noted above (and, in the 
absence of any contrary medical evidence establishing that 
the veteran does experience functional impairment due to 
pain) the Board finds that 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca also provide no basis for assignment of any higher 
rating based on functional loss due to pain.    

Under these circumstances, the claim for a rating greater 
than 20 percent for service-connected low back disability 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim 
for increase, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

B.  Entitlement to Service Connection for Gynecological 
Disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred in or aggravated by military 
service.  38 C.F.R. § 3.303(d). 

Congress has specifically limited entitlement to service-
connected disease or injury where such cases have resulted in 
a disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence 
of competent evidence of the claimed disability, there can be 
no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, there is no diagnosed gynecological condition 
on which service connection can be based.  The appellant 
apparently filed her original claim for service connection 
for "pelvic injury" in the belief that her condition was 
gynecological in origin.  Subsequent development, to include 
several VA medical examinations and review of VA outpatient 
treatment notes, has shown that the appellant's pelvic pain 
is not gynecological, but rather orthopedic, in origin, and 
she has been granted the appropriate service connection for 
the "pelvic disorder" that became manifest in service, 
i.e., sacroiliitis.    

The Board points out that, while the appellant may be 
considered competent to establish the occurrence of an injury 
on the basis of assertions (see Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1995)), no layperson without the appropriate 
medical training and expertise is competent to render a 
probative opinion on a medical matter, such as the diagnosis 
of a specific disability.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997 ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Therefore, although the appellant may sincerely believe that 
her pelvic disorder is attributable to a gynecological 
condition, there is no medical evidence of a current 
gynecological disorder on which to base service connection.    

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 20 percent for service-connected 
chronic sacroiliitis and degenerative changes at L-4 to L-5 
and L-5 to S-1 is denied.

Service connection for a gynecological disability is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


